Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
This action is in response to Applicant’s amendments filed on 9/24/2020.  
Claims 1 and 20 are currently amended.
Claims 2-15 and 17-19 are cancelled.
Therefore, claims 1, 16 and 20 are pending and addressed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 16 and 20 are directed to a method, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites “associating an activation code with a pre-paid card available for purchase in a retail environment, the activation code also associated with a plurality of products, each product of the plurality of products having a location data field and an eligible data field; receiving an the activation code from a client; determining, based on the encoded data, which products of the plurality of products to include in a first subset of products based on a match between the location data field and the location of the client; determining, based on the encoded data, which products from the first subset of products to include in a second subset of products based on a match between the eligible data field and the demographic information of the user associated with the client; receiving a selection of a product from the second subset of products; receiving a request to upgrade the selected 
This judicial exception is not integrated into a practical application because the claim includes the additional elements of an activation database and an activation server that perform all the steps of the claim.  The activation database and the activation server are recited at a high-level of generality to perform the functions of “associating an activation code with a pre-paid card; receiving information of the  activation code from the client; querying the database using the activation code to identify the plurality of products that are associated with the activation code; reading the encoded data from the client; analyzing the encoded data to determine  the location of the client and demographic information of the user; determining information of the first and second subset of products based on the encoded data; receiving information of the selection of the product and the request to upgrade the selected product; activating the product and insuring the user”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of associating an activation code with a pre-paid card; receiving information of the  activation code from the client; querying the database using the activation code to identify the plurality of products that are associated with the activation code; reading the encoded data from the client; analyzing the encoded data to determine  the location of the client and demographic information of the user; determining information of the first and second subset of products based on the encoded data; receiving information of the selection of the product and the request to upgrade the selected product; activating the product and insuring the user”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
As for dependent claims 16 and 20, these claims recite limitations that further define the abstract idea noted in claim 1.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use 
For more information, please see The Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1, 16 and 20 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 9/24/2020 have been fully considered but they are not persuasive.
Argument : Applicant argued that “…The additional elements in claim 1 thus represent significantly more (i.e provide an inventive concept) because they are a practical implementation of the alleged abstract idea by providing a system and method that eliminates the complications inherent in previous solutions for insurance products…” (Please see the remarks on pages 5-9).
Answer: The Examiner respectfully disagrees.
As the office has explained above that the judicial exception is not integrated into a practical application because claim 1 includes the additional elements of an activation database and an activation server that perform all the steps of the claim.  The activation database and the activation server are recited at a high-level of generality to perform the functions of “associating an activation code with a pre-paid card; receiving information of the  activation code from the client; querying the database using the activation code to identify the plurality of products that are associated with the activation code; reading the encoded data from the client; analyzing the encoded data to determine  the location of the client and demographic information of the user; determining information of the first and second subset of products based on the encoded data; receiving information of the selection of the product and the request to upgrade the selected product; activating the product and insuring the user”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “associating an activation code with a pre-paid card; receiving information of the  activation code from the client; querying the database using the activation code to identify the plurality of products that are associated with the activation code; reading the encoded data from the client; analyzing the encoded data to determine  the location of the client and demographic information of the user; determining information of the first and second subset of products based on the encoded data; receiving information of the selection of the product and the request to upgrade the selected product; activating the product and insuring the user”, above amounts to no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
In addition, claim 1 recites “associating an activation code with a pre-paid card available for purchase in a retail environment, the activation code also associated with a plurality of products, each product of the plurality of products having a location data field and an eligible data field; receiving an the activation code from a client; querying the database using the activation code to identify the plurality of products that are associated with the activation code; do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are improvements in business/financial solution in a process of using the activation code to active a product of procuring insurance products that were quick, private and efficient.  This is one of the business/financial solutions that the Applicant’s invention tries to solve (please see the Applicant’s remarks on page 7 and Applicant’s specification in paragraphs 1-7).  Thus, there is no technology improvements or inventive concept in Applicant’s claims.  Thus, the claim is not patent eligible.
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Ben Sigmond can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIEN C NGUYEN/            Primary Examiner, Art Unit 3694